Per curiam.
The Judicial Qualifications Commission was furnished with information that respondent Judge James Welch had been: (a) “taking care” of traffic and DUI charges; (b) giving state troopers a “hard time”; (c) trying to intimidate state troopers when they charged certain citizens in Marion County; and, (d) that no disposition had ever been made of a speeding and DUI charge against the Judge’s son. The respondent filed a comment letter with respect to these charges, whereupon the Commission conducted a preliminary investigation. After the preliminary investigation, the Commission gave the respondent formal notice of a hearing to determine whether respondent was guilty of wilful misconduct in office or conduct prejudicial to the administration of justice which brought the judicial office into disrepute. Pursuant to the notice, the Commission held a hearing. After hearing oral testimony and considering documentary evidence and exhibits, a majority of the Commission arrived at the conclusion that respondent had violated Canon 2, seven times; and Canon 3C, one time.
Based upon these findings, the Commission recommended to the Supreme Court of Georgia that respondent be publicly reprimanded and that he be suspended from office without pay for a period of one month.
The record of the hearing in this matter supports the finding of the Commission.
It is therefore ordered that effective November 1, 1987, Judge James Welch be suspended from office without pay for a period of one calendar month and that during this period he physically remain away from his chambers. We decline to follow the Commission’s recommendation as to the public reprimand.

All the Justices concur, except Clarke, P. J., not participating.